DETAILED ACTION

In response to RCE filed 1/21/2021.  Claims 2-3, 5-6, 8-11, 13-14, and 17-23 are pending.  As a note, claims 2-3, 10, and 13 were amended in the AF dated 12/28/2020, wherein this set of claims was not entered.  Claims 18-23 were added as new in the claim set dated 12/28/2020, which again, were not entered.  Claim 20 is presently amended.

Claim Objections
Claims 9, 10, and 13 are objected to because of the following informalities:  please add “particles” after “silica” for consistency with the specification.  Appropriate correction is required.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5-6, 8-11, 13-14, and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 10 recite “wherein the coating material comprises such content of inorganic particles that an average of extinction coefficient of a coating film for light having wavelengths ranging from 400 to 700 nm is 0.03 or more and 0.15 or less”.  The limitation of “such content of inorganic particles” is not supported within the specification since in order to achieve the properties that Applicant considers to be inventive and novel, the properties are achieved by a specific combination of materials in specific amounts as disclosed in the Examples and paragraphs 0042-0050, wherein Applicant describes the ranges are such, in order to not have deleterious effects and achieve the claimed properties.  The limitation of “such content” would include ranges that are outside of the disclosed ranges, wherein those ranges are not 
Claims 18, 20, and 22 recite the limitation “a content of the inorganic black particles in the light shielding film is less than 10 wt%”.  There is no support for this limitation in combination with the independent claims, upon which claims 18, 20, and 22 ultimately depend, given that there is no disclosure on having a content of less than 10 wt% of inorganic black particles in achieving the claimed properties.  The only options supported in the specification are no inorganic black particles or if present, the inorganic black particles are found at a content greater than 10 wt%.  There is no specific or implicit teaching that for example, from 0.1 to 9.9 wt% would result in the claimed properties.  Furthermore, it cannot be inferred that the claimed properties would necessarily be exhibited in the range as stated above.  Examiner also notes that if present, the inorganic black particles are within the range of 10 to 45 wt%, otherwise, if lower than 10 wt%, the inner surface reflection deteriorates, which would not produce the claimed properties.  As such, there is no indication that the properties as claimed would also occur when the inorganic black pigment is present in a content of less than 10 wt%.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-6, 8-11, 13-14, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the coating material comprises such content of inorganic particles…”.  The limitation “inorganic particles” lacks antecedent basis since the wherein clause used with this limitation means that the inorganic particles are positively recited before the wherein clause.
Claim 2 also discloses the term “such content”.  The term "such content" in claim 2 is a relative term which renders the claim indefinite.  The term "such content" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 10 and 13 recite the limitation “inorganic particles”.  It is not clear if the term “inorganic particles” are in reference to silica, titania, or non-black particles, which are inorganic materials.  Examiner assumes that any disclosure of inorganic particles in “such content” would meet the limitations as claimed.
Claims 18, 20, and 22 recite the limitation “inorganic black particles”.  It is not clear if these particles are the same as the inorganic particles claimed in claims 2, 10, and 13.  Examiner assumes they are the same or different for examination purposes.  If they are the same, the limitations lack antecedent basis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 5-6, 8, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujimori et al. (US 20090246650) in view of Uchikawa et al. (US 5714286) and Wypych (Handbook of Fillers).
Fujimori discloses a light-shielding composition comprising a resin and colorant wherein the colorant comprises a combination of pigments and dyes and said pigment is carbon black, titanium black, titanium black that is surface treated with titanium oxide and the like wherein in titanium black and surface treated titanium black are preferred or the dye is a black dye (para. 0036-0073).  The pigment particles are found at a sufficient amount to form a light shielding film.  The term “such content” implies that one of ordinary skill in the art would know the amount needed to produce the extinction coefficient of the resulting hardened film.  As such, the “such content” would be obvious to one of ordinary skill in the art.  Alternatively, Fujimori discloses the pigment is found in a content of 10 to 60 wt%, wherein the content includes and encompasses the disclosed amount (para. 0061-0062).  If other black materials are used in combination, namely a dye, ratio between the pigment particles and the dye would be 95:5 and 70:30, wherein the total dye content would be up to 18 wt% of the total coating material.  Examiner notes that Fujimori discloses that black dyes can be added from the viewpoint of realizing high optical density and in combination with the content as shown, which is within the claimed content of dye and disclose particle content, would contribute to the claimed para. 0051).  However, Fujimori is silent to the addition of non-black particles as claimed.
The dye in the composition allows for controlling light-shielding properties at a desired wavelength wherein the wavelength range for use is from 400 to 1600 nm (para. 0044, 0061 and 0073).  Given that Fujimori discloses the same materials as presently claimed, the refractive index as presently claimed would inherently be met.  The resulting composition is applied to an outer surface of an optical element at a thickness most preferably from 0.5 to 3.0 microns (para. 0228-0238 and 0260-0276; FIGS. 1 and 3).  With respect to claim 8, the coating composition includes an epoxy binder (para. 0101).  However, However, Fujimori is silent to the addition of non-black particles as claimed.
Uchikawa discloses a photosensitive black resin composition wherein the composition further comprises a non-black particle such as titanium oxide and the like in order to gain improved color tone and light shielding properties (col. 5, lines 35-55).  As shown by Wypych, titanium oxide (or titania) has a refractive index of 2.55 to 2.7 and a particle size of 8-300 nm (p. 154).  Given that optical properties are influenced by particle size, it would have been obvious to one of ordinary skill in the art to adjust the particle size accordingly in order to produce the desired optical performance and to also improve light-shielding properties.  Further, since the composition has the same materials as that claimed and amounts thereof, the extinction coefficient would be the same as that claimed.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujimori et al. (US 20090246650) in view of Uchikawa et al. (US 5714286) and Wypych (Handbook of Fillers) as applied to claim 2 above, and further in view of Yamashita et al. (US 5880202) and Gregory (Dyes Versus Pigments: The Truth).
The prior art discloses dyes in addition to black particles for light shielding coating compositions.  However, the prior art is silent to the specific dye.
Yamashita discloses a black coating composition comprising carbon black and titanium black particles, wherein the composition further includes azo pigment as part of the light shielding composition (col. 2, lines 3-19).  While it is noted that Yamashita discloses azo compounds as pigments, it is noted that Gregory discloses that dyes are more cost effective than pigments and easier to use than pigments (Gregory; p. 276).  As such, it would have been obvious to one of ordinary skill in the art to use azo dyes versus azo pigments for the above reasons. Given that azo compounds are known in in the prior art as a light shielding material, it would have been obvious to one of ordinary skill in the art to use azo dyes as the dye disclosed by the Fujimori.  See MPEP 2144.07.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujimori et al. (US 20090246650) in view of Uchikawa et al. (US 5714286) and Wypych (Handbook of Fillers) as applied to claim 2 above, and further in view of Inoue (JP 2002-285007).
The prior art discloses the above but is silent to the addition of silica.
Inoue discloses a light shielding coating composition comprising titanium black and silica particles, wherein the addition of silica particles prevents the titanium black from aggregating (para. 0011).  As such, for allowing proper dispersion of titanium black in the coating by .

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchikawa et al. (US 5714286) in view of Wypych et al. (Handbook of Fillers), Yamashita et al. (US 5880202), and Gregory (Dyes Versus Pigments: The Truth).
Uchikawa discloses a photosensitive black resin composition wherein the composition includes a carbon black and further comprises a non-black particle such as titanium oxide and the like in order to gain improved color tone and light shielding properties (col. 5, lines 35-55).  The composition can further include silica for the same purpose as the titania: improving color tone and light shielding properties (col. 5, lines 35-55).  However, Uchikawa is silent to the addition of a dye and the size of the titania particles.
As shown by Wypych, titanium oxide (or titania) has a refractive index of 2.55 to 2.7 and a particle size of 8-300 nm (p. 154).  Given that optical properties are influenced by particle size, it would have been obvious to one of ordinary skill in the art to adjust the particle size accordingly in order to produce the desired optical performance and to also improve light-shielding properties.
Yamashita discloses a black coating composition comprising carbon black and titanium black particles, wherein the composition further includes azo pigment as part of the light shielding composition (col. 2, lines 3-19).  While it is noted that Yamashita discloses azo compounds as pigments, it is noted that Gregory discloses that dyes are more cost effective than pigments and easier to use than pigments (Gregory; p. 276).  As such, it would have been MPEP 2144.06(I).  As such, the combination teaches each element is known for light shielding and the materials are the same; therefore, it would be a reasonable expectation that the combination would teach the claimed extinction coefficient.

Claims 2, 5-6, 8, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruyama et al. (US 20090236509) in view of Uchikawa et al. (US 5714286) and Wypych et al. (Handbook of Fillers).
Maruyama discloses a photosensitive black resin composition.  Concerning claim 1, Maruyama discloses the composition comprises a resin and black color material that is a combination of two or more kinds of black material or a single black material, wherein one of the black materials is a black dye (para. 0035-0037).  However, Maruyama is silent to the claimed non-black particles having the claimed refractive index and diameter thereof.  Concerning claim 8, the resin can be an epoxy acrylate (para. 0100).  Regarding claims 18 and 19, the black material (or dye if a single black material) is found at a content of 15 to 95 mass%.  As such, if it is a single black material being a dye, there would be no inorganic black particles which would meet the limitations of claim 18.  However, Maruyama is silent to the claimed non-black particles.
Uchikawa discloses a photosensitive black resin composition wherein the composition further comprises a non-black particle such as titanium oxide and the like in order to gain col. 5, lines 35-55).  As shown by Wypych, titanium oxide (or titania) has a refractive index of 2.55 to 2.7 and a particle size of 8-300 nm (p. 154).  Given that optical properties are influenced by particle size, it would have been obvious to one of ordinary skill in the art to adjust the particle size accordingly in order to produce the desired optical performance and to also improve light-shielding properties.  Further, since the composition has the same materials as that claimed and amounts thereof, the extinction coefficient would be the same as that claimed.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruyama et al. (US 20090236509) in view of Uchikawa et al. (US 5714286) and Wypych et al. (Handbook of Fillers) as applied to claim 2 above, and further in view of Yamashita et al. (US 5880202) and Gregory (Dyes Versus Pigments: The Truth).
The prior art discloses dyes in addition to black particles for light shielding coating compositions.  However, the prior art is silent to the specific dye.
Yamashita discloses a black coating composition comprising carbon black and titanium black particles, wherein the composition further includes azo pigment as part of the light shielding composition (col. 2, lines 3-19).  While it is noted that Yamashita discloses azo compounds as pigments, it is noted that Gregory discloses that dyes are more cost effective than pigments and easier to use than pigments (Gregory; p. 276).  As such, it would have been obvious to one of ordinary skill in the art to use azo dyes versus azo pigments for the above reasons. Given that azo compounds are known in in the prior art as a light shielding material, it MPEP 2144.07.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruyama et al. (US 20090236509) in view of Uchikawa et al. (US 5714286) and Wypych et al. (Handbook of Fillers) as applied to claim 2 above, and further in view of Inoue (JP 2002-285007).
The prior art discloses the above but is silent to the addition of silica.
Inoue discloses a light shielding coating composition comprising titanium black and silica particles, wherein the addition of silica particles prevents the titanium black from aggregating (para. 0011).  As such, for allowing proper dispersion of titanium black in the coating by preventing aggregation of the titanium black particles, it would have been obvious to one of ordinary skill in the art to add silica particles to the coating composition of prior art.

Claims 10 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruyama et al. (US 20090236509) in view of Uchikawa et al. (US 5714286), Wypych et al. (Handbook of Fillers) and Inoue (JP 2002-285007).
Maruyama discloses a photosensitive black resin composition.  Concerning claim 10, Maruyama discloses the composition comprises a resin and black color material that is a combination of two or more kinds of black material or a single black material, wherein one of the black materials is a black dye (para. 0035-0037).  However, Maruyama is silent to the claimed silica, titania, and diameter thereof.  Concerning the resin, the resin can be an epoxy para. 0100).  Regarding claims 20 and 21, the black material (or dye if a single black material) is found at a content of 15 to 95 mass%.  As such, if it is a single black material being a dye, there would be no inorganic black particles which would meet the limitations of claim 20.  However, Maruyama is silent to the claimed silica, titania, and diameter thereof.
Uchikawa discloses a photosensitive black resin composition wherein the composition further comprises a non-black particle such as titanium oxide and the like in order to gain improved color tone and light shielding properties (col. 5, lines 35-55).  As shown by Wypych, titanium oxide (or titania) has a refractive index of 2.55 to 2.7 and a particle size of 8-300 nm (p. 154).  Given that optical properties are influenced by particle size, it would have been obvious to one of ordinary skill in the art to adjust the particle size accordingly in order to produce the desired optical performance and to also improve light-shielding properties.  Further, since the composition has the same materials as that claimed and amounts thereof, the extinction coefficient would be the same as that claimed.
Inoue discloses a light shielding coating composition comprising titanium black and silica particles, wherein the addition of silica particles prevents the titanium black from aggregating (para. 0011).  As such, for allowing proper dispersion of titanium black in the coating by preventing aggregation of the titanium black particles, it would have been obvious to one of ordinary skill in the art to add silica particles to the coating composition of prior art.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruyama et al. (US 20090236509) in view of Uchikawa et al. (US 5714286), Wypych et al. Handbook of Fillers) and Inoue (JP 2002-285007) as applied to claim 10 above, and further in view of Yamashita et al. (US 5880202), and Gregory (Dyes Versus Pigments: The Truth).
The prior art discloses the above but is silent to the dye being an azo dye.
Yamashita discloses a black coating composition comprising carbon black and titanium black particles, wherein the composition further includes azo pigment as part of the light shielding composition (col. 2, lines 3-19).  While it is noted that Yamashita discloses azo compounds as pigments, it is noted that Gregory discloses that dyes are more cost effective than pigments and easier to use than pigments (Gregory; p. 276).  As such, it would have been obvious to one of ordinary skill in the art to use azo dyes versus azo pigments for the above reasons.  Further, it would have been obvious to one ordinary skill in the art to combine dyes and the particles above because they are known for the same purpose.  See MPEP 2144.06(I).    The colorant further comprises a non-black particle such as titanium oxide and the like in order to gain improved color tone and light shielding properties (col. 5, lines 35-55).  The composition can further include silica for the same purpose as the titania: improving color tone and light shielding properties (col. 5, lines 35-55).  Examiner notes that titanium oxide is disclosed as having the claimed refractive index; as such, the titanium dioxide would have the claimed refractive index.  The resulting coating has a thickness of 1 to 10 microns. Given that the materials are the same as that claimed, the extinction coefficient would be the same.

Claims 13, 17, and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahara et al. (JP 2003161804) in view of Maruyama et al. (US 20090236509), Uchikawa et al. (US 5714286), Wypych et al. (Handbook of Fillers) and Inoue (JP 2002-285007).
Takahara discloses that black or light-shielding films are disposed onto the outer surface of a glass lens of a camera, in order to prevent stray light from degrading the performance of the optical element (abstract; claims 1-5; para. 0001-0006; FIG. 2).  However, Takahara is silent to the presently claimed black film composition and thickness thereof.
Maruyama discloses a photosensitive black resin composition.  Concerning claim 13, Maruyama discloses the composition comprises a resin and black color material that is a combination of two or more kinds of black material or a single black material, wherein one of the black materials is a black dye (para. 0035-0037).  However, Maruyama is silent to the claimed silica, titania, and diameter thereof.  Concerning the, the resin can be an epoxy acrylate (para. 0100).  Regarding claims 22 and 23, the black material (or dye if a single black material) is found at a content of 15 to 95 mass%.  As such, if it is a single black material being a dye, there would be no inorganic black particles which would meet the limitations of claim 22.  However, Maruyama is silent to the claimed silica, titania, and diameter thereof.
Uchikawa discloses a photosensitive black resin composition wherein the composition further comprises a non-black particle such as titanium oxide and the like in order to gain improved color tone and light shielding properties (col. 5, lines 35-55).  As shown by Wypych, titanium oxide (or titania) has a refractive index of 2.55 to 2.7 and a particle size of 8-300 nm (p. 154).  Given that optical properties are influenced by particle size, it would have been obvious to one of ordinary skill in the art to adjust the particle size accordingly in order to produce the desired optical performance and to also improve light-shielding properties.  Further, since the 
Inoue discloses a light shielding coating composition comprising titanium black and silica particles, wherein the addition of silica particles prevents the titanium black from aggregating (para. 0011).  As such, for allowing proper dispersion of titanium black in the coating by preventing aggregation of the titanium black particles, it would have been obvious to one of ordinary skill in the art to add silica particles to the coating composition of prior art.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahara et al. (JP 2003161804) in view of Maruyama et al. (US 20090236509), Uchikawa et al. (US 5714286), Wypych et al. (Handbook of Fillers) and Inoue (JP 2002-285007) as applied to claim 13 above, and further in view of Yamashita et al. (US 5880202), and Gregory (Dyes Versus Pigments: The Truth).
The prior art discloses the above but is silent to the dye being an azo dye.
Yamashita discloses a black coating composition comprising carbon black and titanium black particles, wherein the composition further includes azo pigment as part of the light shielding composition (col. 2, lines 3-19).  While it is noted that Yamashita discloses azo compounds as pigments, it is noted that Gregory discloses that dyes are more cost effective than pigments and easier to use than pigments (Gregory; p. 276).  As such, it would have been obvious to one of ordinary skill in the art to use azo dyes versus azo pigments for the above reasons.  Further, it would have been obvious to one ordinary skill in the art to combine dyes and the particles above because they are known for the same purpose.  See MPEP 2144.06(I).    col. 5, lines 35-55).  The composition can further include silica for the same purpose as the titania: improving color tone and light shielding properties (col. 5, lines 35-55).  Examiner notes that titanium oxide is disclosed as having the claimed refractive index; as such, the titanium dioxide would have the claimed refractive index.  The resulting coating has a thickness of 1 to 10 microns. Given that the materials are the same as that claimed, the extinction coefficient would be the same.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 8958155. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘155 patent is directed to an optical element having a coating formed from a composition having a resin, colorant, non-black particles, and inorganic particles, wherein the particle size of the non-black particles is the same and the identity of the non-black particles is the same.  Both sets of claims are directed to the same average of extinction coefficient.  While it is noted that the present claims are directed to a composition, the same composition is used to form a coating material.  .
Claims 2-3, 5-6, and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 10048410 in view of Yamashita et al. (US 5880202), Gregory (Dyes Versus Pigments: The Truth), and Uchikawa et al. (US 5714286).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘410 patent is directed to an optical element having a coating formed from a composition having a resin, colorant, non-black particles, and inorganic particles, wherein the particle size of the non-black particles is the same and the identity of the non-black particles is the same.  Both sets of claims are directed to the same average of extinction coefficient.  While it is noted that the present claims are directed to a composition, the same composition is used to form a coating material.  As such, the claims for the ‘155 patent and the present claims overlap in scope.  
With respect to claims 3, 8, and 9 as presently claimed, the ‘410 patent is silent to the silica, specific dye, and resin.  Yamashita discloses a black coating composition comprising carbon black and titanium black particles, wherein the composition further includes azo pigment as part of the light shielding composition (col. 2, lines 3-19).  While it is noted that Yamashita discloses azo compounds as pigments, it is noted that Gregory discloses that dyes are more cost effective than pigments and easier to use than pigments (Gregory; p. 276).  As such, it would have been obvious to one of ordinary skill in the art to use azo dyes versus azo pigments for the above reasons.  Further, it would have been obvious to one ordinary skill in MPEP 2144.06(I).
Uchikawa discloses a photosensitive black resin composition wherein the composition a colorant and further comprises a non-black particle such as titanium oxide and the like in order to gain improved color tone and light shielding properties (col. 5, lines 35-55).  The composition can further include silica for the same purpose as the titania: improving color tone and light shielding properties (col. 5, lines 35-55). 

Response to Arguments
Applicant's arguments filed 1/21/2021 with respect to the Advisory Action have been fully considered but they are not persuasive.  Applicant asserts that support for the limitations of the inorganic black particle being less than 10 wt% is supported in the instant application at paragraph 0046 and that the limitation of “such content of inorganic particles” is supported by the disclosure in 0031-0046.   With respect to Applicant’s assertions regarding support for the inorganic black particles found at a content of less than 10%, Examiner again reiterates that the present disclosure explicitly teaches away from using this content.  The only options supported in the specification are no inorganic black particles or if present, the inorganic black particles are found at a content greater than 10 wt%.  There is no specific or implicit teaching that for example, from 0.1 to 9.9 wt% would result in the claimed properties.  Furthermore, it cannot be inferred that the claimed properties would necessarily be exhibited in the range as stated above because the specification explicitly teaches away from the claimed range in para. 0046.  Examiner also notes that if present, the inorganic black particles are within the range of 10 to 45 wt%, otherwise, if lower than 10 wt%, the inner surface reflection deteriorates, which .
With respect to Applicant’s assertions that the term “such content” is also supported in the specification, Examiner respectfully disagrees and notes that the term “such content” would include values above and below the supported range of 10 to 45 wt%, wherein there is no support of the originally filed specification in showing, when present, the resulting properties would be the same.  As such, Applicant’s amendments are not supported by the originally filed specification.

Applicant's arguments filed 1/21/2021 regarding the art rejections have been fully considered but they are not persuasive.  Applicant asserts that there is no reasonable expectation that the coefficient of extinction would be within the claimed ranges and the result is unexpected results.  Examiner respectfully disagrees and notes that Applicant’s assertions are not commensurate in scope with the claims.  The extinction coefficient as claimed is clearly a result of a specific content of titania, silica, and azo dye.  In at least claims 2 and 13, none of these features are claimed.  Claim 10 recites specific materials but there is no values given to each material.  The combination of these elements together is what results in the instantly claimed extinction coefficient.  It is also noted that the azo dye is a specific type of azo dye, wherein this is not claimed.  Given that the materials as recited by the prior art are the same and the ranges overlap, the extinction coefficient would also overlap or produce the same range.  In fact, Applicant admits on p. 9 that the extinction coefficient is the result of the .  
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which evidence is offered to support”.  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
With respect to Applicant’s assertions that the rejections are not reasonable, Examiner notes that each element has been shown and met.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Applicant's arguments filed 1/21/2021 with respect to the Double Patenting rejection have been fully considered but they are not persuasive.  Applicant asserts that it is not reasonable to assume that the cited patent would have the claimed extinction coefficient.  Examiner respectfully disagrees and notes that the materials are the same and claims recite the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783